December 15, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

      WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND LORRIN
                   WYNDELL SCRANTON, Appellants

NO. 14-11-00974-CV                      V.

   ERNEST CLIFTON MAHON, III, INDIVIDUALLY AND AS INDEPENDENT
   EXECUTOR OF THE ESTATE OF SHIRLEY FOREMAN MAHON, BROOKE
    MAHON LONGORIA, BLAKE JARRETT MAHON AND AGNES MCGEE
                       FOREMAN, Appellees
                      ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the judgment
signed by the court below on September 13, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that each party shall pay its costs incurred by reason of this
appeal.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.